Helvetia Asset Recovery /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 2, 2014

                                    No. 04-14-00012-CV

                                       Burton KAHN,
                                         Appellant

                                              v.

                          HELVETIA ASSET RECOVERY INC.,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18355
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
      Appellee's Motion for Extension of Time to file its Brief Is Granted Pending the Outcome
of Appellee's Motion to Dismiss.


                                                   ___________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court